Citation Nr: 9934193	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  99-17 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, to include cataracts and dermatochalasis.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1999 by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for a bilateral eye disorder.  


FINDING OF FACT

There is no medical evidence of record demonstrating a nexus 
or link between the veteran's current bilateral eye disorder 
and service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a bilateral eye disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well- grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran claims entitlement to service connection for a 
bilateral eye disorder, to include cataracts and 
dermatochalasis, on the basis that his vision was normal upon 
entry into service, and that while in service he incurred 
defective vision as a result exposure to the sun and water 
damage.

The veteran's service medical records (SMRs) include a 
February 1943 induction examination report and a May 1943 
enlistment examination report, both of which note that the 
veteran had normal 20/20 vision.  A June 1944 medical record 
noted that the veteran was not physically qualified for 
submarine duty because of defective vision in the right eye, 
which was noted to be 12/20.  A January 1945 medical record 
shows that the veteran's vision was corrected for refractive 
error.  

The post-service medical evidence consists solely of a 
December 1998 letter from a private optometrist, Brian R. 
Murray, O.D., which reported the results of a comprehensive 
eye examination of the veteran.  The veteran complained of 
reduced vision, even with his current glasses, and the 
veteran also gave a history of having non-insulin dependent 
diabetes for the past two years.  Corrected vision was noted 
to be 20/50 OD, and 20/60 OS, and confrontation fields were 
observed to be constricted superiorly due to dermatochalasis 
OU.  A slit lamp examination revealed dermatochalasis OU, 
narrow angles, nuclear sclerotic and cortical cataracts.  Dr. 
Murray advised the veteran that there was no need to change 
his eyeglass prescription, and that he should have cataract 
surgery in order to provide for the possible improvement of 
his vision. 

After a careful review of the claims file, the Board 
concludes that service connection for a bilateral eye 
disorder must be denied as not well grounded.  At the outset, 
the Board notes that pursuant to 38 C.F.R. §§ 3.303(c) and 
4.9 (1999), mere congenital or developmental defects, such as 
refractive error of the eye, are not diseases or injuries in 
the meaning of applicable legislation for disability 
compensation purposes.  The SMRs demonstrate that that 
veteran manifested refractive error during service, and was 
apparently prescribed glasses.  Furthermore, while service 
connection may be granted for a congenital or developmental 
disorder in certain limited circumstances, such as when 
aggravated by a superimposed disease or injury, see Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995), there is no medical 
evidence showing that this has occurred in this case.  

There is no medical evidence, either in-service or post-
service, showing that the veteran's defective vision was 
caused by eye damage sustained from in-service exposure to 
the sun or water.  As such, there is no medical evidence 
showing a nexus or link between the veteran's current 
bilateral eye disorder, including cataracts and 
dermatochalasis, and service.  Moreover, as there is no 
medical evidence of record concerning the existence of a 
bilateral eye disorder for the more than 50 years after 
service (from February 1946 to December 1998) there is no 
basis for finding that the veteran's claim well grounded 
under the chronicity provisions of 38 C.F.R. § 3.303(b), or 
by continuity of symptomatology under Savage.    

The only evidence of record to support the veteran's claim of 
service connection for a bilateral eye disorder is the 
veteran's written contentions.  However, as a matter of law, 
these statements do not satisfy the medical diagnosis or 
medical nexus requirements and cannot, therefore, render his 
claim well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  In other words, what 
is needed to well-ground the veteran's claim is medical 
evidence showing that his current bilateral eye disorder is 
related to service.  By this decision, the Board is informing 
the veteran that medical evidence of medical causation is 
required to render his claim well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim not having been received, 
service connection for a bilateral eye disorder, to include 
cataracts and dermatochalasis, is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

